DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 3/31/2021.  

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1, 8, and 15 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1 (and similarly for claims 8 and 15),
"monitoring a difference between a total storage capacity of the one or more local ranks and a total amount of used storage on the one or more local ranks and the virtual local rank; and
in response to determining that the difference is greater than a second threshold, moving at least part of the data on the virtual local rank to the one or more local ranks.”
	Though Fiebrich-Kandler teaches a first threshold and creating a virtual local rank in response to an amount of unused storage space being less than the threshold, there is no suggestion of a second threshold based on a difference between a total storage capacity of the one or more local ranks and a total amount of used storage on the one or more local ranks and the virtual local rank and moving data from a virtual local rank to one or more local ranks based on this threshold.  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons 

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1, 3-8, 10-15, 17-20 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135